Citation Nr: 1040182	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-09 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), to include on an extra-
schedular basis pursuant to 38 C.F.R. 
§ 3.321(b).  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to PTSD, to include on an extra-
schedular basis pursuant to 38 C.F.R. 
§ 4.16(b).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to 
November 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2007 rating decision in which the RO granted service 
connection and assigned an initial, 50 percent rating for PTSD, 
effective March 16, 2006 (the date of the claim for service 
connection).  In September 2007, the Veteran filed a notice of 
disagreement (NOD) with the initial rating assigned, and the RO 
issued a statement of the case (SOC) in January 2008.  He filed a 
substantive appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 2008.  

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for PTSD, the 
Board has characterized this matter in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).  

In February 2009, the Veteran testified during a Board video-
conference hearing before the undersigned Acting Veterans Law 
Judge; a transcript of that hearing is of record.

In a decision issued in May 2009, the Board denied an initial 
rating in excess of 50 percent for the Veteran's PTSD.  The 
Veteran appealed that determination to the United States Court of 
Appeals for Veterans Claims (the Court).  In June 2010, during 
the pendency of his appeal to the Court, his attorney and VA's 
Office of General Counsel (the parties) filed a Joint Motion for 
Remand requesting that the Court vacate the Board's decision and 
remand the case for further action.  The Court granted the Joint 
Motion in an order dated later that month and returned the case 
to the Board for compliance with the directives specified 
therein.  

For the reasons expressed below, the Board has recharacterized 
the appeal as encompassing the claim for a TDIU due to PTSD (as 
reflected on the title page).  These matters are being remanded 
to the RO.  VA will notify the appellant when further action, on 
his part, is required.


REMAND

In light of the points raised in the Joint Motion for Remand, 
recent Court precedent, and review of the claims file, the Board 
finds that further RO action in this appeal is warranted.

In the Joint Motion, the parties indicated that the Board's 
decision denying an initial rating in excess of 50 percent for 
PTSD did not adequately address the Veteran's allegations that he 
is unemployable due to his PTSD.  

The claims file reflects that the Veteran worked in the field of 
mining and underground construction until September 2005.  
Records from the Social Security Administration (SSA) indicate 
that he was determined disabled since September 2005 due to a 
primary diagnosis of heart attack status post coronary artery 
bypass graft (x5), and a secondary diagnosis of chronic 
obstructive pulmonary disease (COPD).  In a March 2009 letter, 
M.M., a VA psychiatric nurse practitioner, opined that the 
Veteran is unemployable due to symptoms of PTSD, depression, and 
medical problems.  The Board notes that PTSD is the Veteran's 
only service-connected disability.  

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2010).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 
4.16(b) (2010).

Given the medical evidence suggesting that the Veteran can no 
longer work in his usual occupation due to his PTSD, the Board 
finds that the claim for a TDIU is essentially a component of the 
claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) (holding that where a veteran submits 
evidence of a medical disability; makes a claim for the highest 
rating possible; and submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the Veteran is entitled to a TDIU).

The Board notes, however, that the RO has not adjudicated a claim 
for TDIU due to PTSD.  Under these circumstances, the RO should, 
after affording the Veteran appropriate notice, adjudicate the 
matter of the Veteran's entitlement to a TDIU due to PTSD, along 
with the claim for higher rating.  The RO must adjudicate the 
claim for a TDIU, in the first instance, to avoid prejudice to 
the Veteran.  See e.g., Bernard v. Brown, Vet. App. 384 (1993).

Furthermore, given the evidence outlined above, the Board finds 
that a medical opinion-based on full consideration of the 
Veteran's documented history (to include current findings) and 
supported by fully-stated rationale-is needed to resolve the 
matter of Veteran's entitlement to a TDIU due to his PTSD.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994) (holding that where an 
appellant presents evidence of unemployability, VA has a duty to 
supplement the record by obtaining an examination which includes 
an opinion as to what effect the appellant's service-connected 
disability has on his ability to work).  Hence, the individual 
who examines the Veteran should also render an opinion in this 
regard.

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination by a psychiatrist or psychologist, at a VA medical 
facility.  

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from VA's Southern 
Nevada Healthcare System dated through January 2009.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain any records of treatment of the Veteran from 
the Southern Nevada Healthcare System since January 2009, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims on appeal.  
The RO's notice letter to the appellant should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2010) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).  

After providing the appropriate notice, the RO should obtain any 
additional evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2010).
The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on appeal.  
The RO's adjudication of the claim for an increased rating, to 
include on an extra-schedular basis pursuant to 38 C.F.R. § 
3.321, should include consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of time, 
based on the facts found) pursuant to Fenderson (cited to above), 
is appropriate.  As regards the claim for a TDIU, the Board 
points out that, even if the percentage requirements for a TDIU 
set forth in 38 C.F.R. § 4.16(a) are not met, the RO should also 
consider whether the criteria for invoking the procedures set 
forth in 38 C.F.R. § 4.16(b), for award of a TDIU on an extra-
schedular basis, are met.

Accordingly, these matters are hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish notice to the 
Veteran with respect to his TDIU claim, and 
should provide a VA Form 21-8940, to enable 
him to offer information pertinent to the 
claim.  

2.  Obtain from VA's Southern Nevada 
Healthcare System all outstanding pertinent 
records of evaluation and/or treatment of the 
Veteran since January 2009.  All records 
and/or responses received should be 
associated with the claims file and any 
negative search result should be communicated 
to the Veteran.

3.  Send to the Veteran and his attorney a 
letter requesting that any additional 
information and/or evidence pertinent to the 
claims for an increased rating for PTSD and 
for TDIU due to PTSD be furnished.  

The RO's letter should specifically explain 
how to establish entitlement to a TDIU due to 
service-connected PTSD.  The RO's letter 
should also clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).  

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his attorney of 
the records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
examination, by a psychiatrist or 
psychologist, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the individual 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
psychological testing, if warranted) should 
be accomplished (with all results made 
available to the examining physician prior to 
the completion of his or her report), and all 
clinical findings should be reported in 
detail. 

The examiner should render specific findings 
with respect to the existence and extent of 
the Veteran's psychiatric symptoms.  The 
examiner should render a multi-axial 
diagnosis, including assignment of a GAF 
scale score that represents the level of 
impairment due to the Veteran's PTSD, and an 
explanation of what the score means.

Also, the examiner should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, as 
to whether-without regard to nonservice- 
connected disability or advancing age-it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that the 
Veteran's PTSD, alone, renders him unable to 
obtain or retain substantially gainful 
employment.

The examiner should set forth all examination 
findings, along with complete rationale for 
any conclusions reached, in a printed 
(typewritten) report.

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a higher initial 
rating for PTSD, as well as the claim for a 
TDIU due to PTSD, in light of all pertinent 
evidence and legal authority, to include the 
provisions of 38 C.F.R. 
§ 3.321(b) and 38 C.F.R. § 4.16(b), as 
appropriate.  The RO's adjudication of the 
claim for increased rating should include 
consideration of whether staged rating, 
pursuant to Fenderson (cited to above), is 
appropriate.

7.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes clear 
reasons and bases for all determinations, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).



